TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                             JUDGMENT RENDERED MAY 9, 2014



                                     NO. 03-12-00527-CV


         Appellants, Texas Entertainment Association, Inc. and Karpod, Inc.,//
Cross-Appellants, Susan Combs, Comptroller of Public Accounts of the State of Texas, and
                   Greg Abbott, Attorney General of the State of Texas

                                                v.

    Appellees, Susan Combs, Comptroller of Public Accounts of the State of Texas, and
                  Greg Abbott, Attorney General of the State of Texas//
        Cross-Appellees, Texas Entertainment Association, Inc. and Karpod, Inc.


          APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                       OPINION BY JUSTICE FIELD


This is an appeal from the judgment signed by the trial court on July 9, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was error in the trial court’s

judgment. The Court reverses the portions of the trial court’s judgment holding that a sexually-

oriented-business tax is an occupation tax and that twenty-five percent (25%) of the revenue

from a sexually-oriented-business tax is required to go to public schooling, and renders judgment

that the sexually-oriented-business tax is not an occupation tax and thus there is no requirement

that twenty-five percent (25%) of its revenue go to public schooling. The remainder of the trial

court’s judgment is affirmed. Appellants shall pay all costs relating to this appeal, both in this

Court and the court below.